DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. 	Claim 7 recites the limitation "a second self-recovery insurance module".  There is insufficient antecedent basis for this limitation in the claim unless the first self-recovery insurance module is described in the preceding text of the claim.  This problem could be corrected by replacing the text "a second self-recovery insurance module" with either "a first self-recovery insurance module" or "a self-recovery insurance module". 

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims (claims 1, 6, 9 and 11-13) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a multi-channel data receiving module, electrically connected to a plurality of probes of the inner detector and configured to receive detection data acquired by the plurality of probes; a data concentration module, electrically connected to the multi-channel data receiving module, and configured to receive the detection data outputted by the multi-channel data receiving module and compress the detection data; and a data transmission module, electrically connected to the data concentration module and configured to receive compressed detection data from the data concentration module” in claim 1; “a first self-recovery insurance module electrically connected in the corresponding data receiving unit between each of the plurality of probes and the electrical receiving channel” in claim 6; “a data storage module electrically connected to the data transmission module” in claim 9; “a second self-recovery insurance module electrically connected between the data storage device and the data transmission unit” in claim 11; “a clock management module, wherein: the clock management module is electrically connected to the multi-channel data receiving module” in claim 12; “a power management module, wherein: the power management module is electrically connected to the multi-channel data receiving module” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
8.	Claims 1, 5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 7385692) (hereinafter Nguyen).

    PNG
    media_image1.png
    352
    597
    media_image1.png
    Greyscale

Regarding claim 1:
As shown in figures 1-18, Nguyen discloses a data concentration system (see figures 1-10) for an inner detector of an oil-gas pipeline (col 3, lines 7-22), comprising:
a multi-channel data receiving module (see the multi-channel data receiving module 808 in figure 8), electrically connected to a plurality of probes of the inner detector (810 in figure 8) and configured to receive detection data acquired by the plurality of probes (col 2, lines 57-64); 
a data concentration module (811 in figure 8), electrically connected to the multi-channel data receiving module (see the multi-channel data receiving module 808 in figure 8), and configured to receive the detection data outputted by the multi-channel data receiving module and compress the detection data (in abstract, lines 12-16 Nguyen teaches “a data processing unit, receiving and analyzing the received light in the specific channels and outputting concentration of specific gas species in the gaseous material based on the analyzed received light”.  Also see col 8, lines 64-67, col 9, lines 1-6); and 
a data transmission module (812 in figure 8), electrically connected to the data concentration module (811 in figure 8) and configured to receive compressed detection data from the data concentration module (811 in figure 8) (figure 8, shows that block 812 is receiving compressed detection data from the data concentration module 811).

Regarding claim 5:
Nguyen further discloses wherein, the multi-channel data receiving module  (see the multi-channel data receiving module 808 in figure 8) comprises data receiving units (see data receiving units in block 808 of figure 8); the data receiving units are provided with a plurality of data receiving channels (figure 8 also shows that receiving units are provided with plurality of fiber connections 809 (channels)); and each of the plurality of probes is electrically connectedPage 5 of 9Appl. No. 16/646,140Reply to Notification of Missing Requirements of March 30, 2020 Attorney Docket No. 150-BP20703509USto the data receiving unit (see the multi-channel data receiving module 808 in figure 8) through a corresponding data receiving channel (figure 8 also shows that receiving units are provided with corresponding fiber connections 809 (channels)) (col 2, lines 57-64).

Regarding claim 14:
As shown in figures 1-18, Nguyen discloses a timing control method for the data concentration system of claim 1, comprising: 
transmitting (812 in figure 8) an acquisition instruction (see algorithm in figures 5) from the multi-channel data receiving module (see the multi-channel data receiving module 808 in figure 8) to the plurality of probes, to enable the multi-channel data receiving module to acquire detection data (810 in figure 8) via the plurality of probes (col 2, lines 57-64); 
transmitting a triggering instruction from the multi-channel data receiving module to the data concentration module (811 in figure 8); 
receiving, by the data concentration module (811 in figure 8), the detection data from the plurality of probes according to the triggering instruction (figure 8 shows data concentration module 811 is receiving the detection data form detectors 810), compressing the detection data (see figure 5, 811 in figure 8), and transmitting the compressed detection data to a single-channel data transmission module (figure 8 shows that block 811 transmits the compressed detection data to a single-channel data transmission module 812).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 4, 10-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of KEVIN et al. (CA 2314573) (hereinafter Kevin).

Regarding claim 4:
Nguyen discloses all of the subject matter as described above except for specifically teaching wherein the multi-channel data receiving module comprises a differential communication chip.
However, Kevin in the same field of endeavor teaches wherein the multi-channel data receiving module comprises a differential communication chip (in the specification of instant application, page 7, paragraph 0052, the applicant discloses “The multi-channel data receiving module 100 can adopt a chip SN65HVD77. This chip can be a RS-485 differential signaling chip”. Thus, the examiner makes his broadest reasonable interpretation in light of the specification of instant application that RS-485 signal bus of Kevin to be a differential communication chip) (page 11, line 1).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the RS-485 signal bus as taught by Kevin to modify the communication (page 10, lines 21-22, page 11, line 1) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 9:
Nguyen discloses all of the subject matter as described above except for specifically teaching a data storage module electrically connected to the data transmission module.
However, Kevin in the same field of endeavor teaches a data storage module (64 in figure 3, page 16, line 9) electrically connected to the data transmission module (figure 3 shows the microprocessor 64 (data storage module) show is electrically connected to the data transmission module 91d).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the microprocessor as taught by Kevin to modify the communication channel of Nguyen in order to provide data storage for the system (page 16, line 9) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 10:
Nguyen discloses all of the subject matter as described above except for specifically teaching wherein, the data transmission module is a single-channel data transmission module; the single-channel data transmission module comprises a data 
However, Kevin in the same field of endeavor teaches wherein, the data transmission module (91d in figure 3) is a single-channel data transmission module (see 91e in figure 3, page 9, lines 2-3); the single-channel data transmission module comprises a data transmission unit (91d in figure 3); the data transmission unit is electrically connected to the data storage module (64 in figure 3); and a data transmission mode of the single-channel data transmission module is a duplex communication mode (abstract).  

    PNG
    media_image2.png
    513
    661
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the communication system arrangement as taught by Kevin to modify the communication system of Nguyen in order to provide d two way communication between the field instrument and remote (abstract) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 11:
Nguyen discloses all of the subject matter as described above except for specifically teaching a second self-recovery insurance module electrically connected between the data storage device and the data transmission unit.
However, Kevin in the same field of endeavor teaches a second self-recovery insurance module (error correction interpreted to be self-recovery insurance module) (258 in figure 11) electrically connected between the data storage device (64 in figure 3) and the data transmission unit (91d in figure 3).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the error correction as taught by Kevin to modify the communication channel of Nguyen in order to provide data error correction for the system (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 13:
Nguyen discloses all of the subject matter as described above except for specifically teaching a power management module, wherein: the power management module is electrically connected to the multi-channel data receiving module, the data concentration module, and the data transmission module, and is configured to supply 
However, Kevin in the same field of endeavor teaches a power management module (see power management in block 50 in figure 3), wherein: the power management module (see power management in block 50 in figure 3) is electrically connected to the multi-channel data receiving module (91d in figure 3), the data concentration module (256 in figure 11), and the data transmission module (91d in figure 3), and is configured to supply power (see 50, 56-60 in figure 3) to the multi-channel data receiving module (91d in figure 3), the data concentration module (73 in figure 3, 256 in figure 11), and the data transmission module (91d in figure 3).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the power management as taught by Kevin to modify the communication channel of Nguyen in order to provide power supply for the system (figure 3) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 15:
Nguyen discloses all of the subject matter as described above except for specifically teaching timings for the single-channel data transmission module and timings for the multi-channel data receiving module.
However, Kevin in the same field of endeavor teaches timings for the single-channel data transmission module and timings for the multi-channel data receiving module (time intervals interpreted to be timings) (page 9a, lines 3-7, page 23, lines 4-6, lines 15-17).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the timer taught by Kevin to modify the communication channel of Nguyen in order to determine broadcasting time (page 9a, lines 3-7, page 23, lines 4-6, lines 15-17) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Glenn et al. (US 8665082) (hereinafter Glenn).

Regarding claim 7:
Nguyen discloses all of the subject matter as described above except for specifically teaching wherein, the data concentration module is a single-chip microcomputer or a field programmable gate array.
However, Kevin in the same field of endeavor teaches wherein, the data concentration module is a single-chip microcomputer or a field programmable gate array (col 9, lines 4-11).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use a field programmable gate array (FPGA) as taught by Glenn to modify the communication channel of Nguyen in order to a great deal of flexibility in updating or upgrading the computer chip (col 9, lines 4-11) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
Allowable Subject Matter
13.	Claims 2-3, 6, 8, 12, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Nguyen does not teach or suggest wherein, the multi-channel data receiving module adopts a duplex communication mode, and the multi-channel data receiving module is configured to simultaneously transmit an acquisition instruction to the plurality of probes and receive the detection data acquired by the plurality of probes.
The prior art of record, Nguyen also does not teach or suggest a first self-recovery insurance module electrically connected in the corresponding data receiving unit between each of the plurality of probes and the electrical receiving channel.
The prior art of record, Nguyen also does not teach or suggest wherein, the data concentration module compressing the detection data comprises sorting and then combining the detection data; and the detection data are sorted based on sizes or numbers of the detection data.
The prior art of record, Nguyen also does not teach or suggest a clock management module, wherein: the clock management module is electrically connected to the multi-channel data receiving module, the data concentration module, and the data transmission module respectively, and is configured to provide a clock signal 
The prior art of record, Nguyen also does not teach or suggest wherein, the timings for the multi-channel data receiving module comprise timings for three channels that respectively are data receiving channels 1, 2, and 8.
The prior art of record, Nguyen also does not teach or suggest wherein, the timings for the single-channel data transmission module comprise: timings of operation instructions transmitted from a data storage module to the single-channel data transmission module, and timings of Page 7 of 9Appl. No. 16/646,140 Reply to Notification of Missing Requirements of March 30, 2020 Attorney Docket No. 150-BP20703509US sending the compressed detection data from the single-channel data transmission module to the data storage module.
The prior art of record, Nguyen also does not teach or suggest wherein each operation instruction is a falling edge of a pulse lasting for a short duration of 10 ps.


Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/           Primary Examiner, Art Unit 2631